Exhibit 10.57
ASSIGNMENT AND ASSUMPTION
OF EMPLOYMENT AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION OF EMPLOYMENT AGREEMENT (this “Assignment”),
effective the 20th day of June 2008, is made by and between MiMedx, Inc, a
Florida corporation (“Assignor”), and MiMedx Group, Inc., a Florida corporation
(“Assignee”).
WHEREAS, Assignor, as the “Company” under that certain employment agreement by
and between Assignor and Steve Gorlin (as “Executive”), entered into that
certain employment agreement dated March 1, 2007 (the “Employment Agreement);
and
WHEREAS, due to certain recent corporate transactions, including Assignor’s
merger with Assignee, a public company, the parties believe it is in their best
interests to assign the Employment Agreement to Assignee, so that Executive will
become employed by Assignee for purposes of completing the terms of the
Employment Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:
1. Assignment. Assignor hereby assigns and delivers all of its rights, duties
and obligations under the Employment Agreement to Assignee effective on the date
and year first written above.
2. Assumption of Duties. Assignee hereby assumes and agrees to pay, discharge,
or perform, as appropriate, all of Assignor’s obligations under the Employment
Agreement arising after the date hereof. If any of those obligations was
discovered after the date hereof, but were, in actuality, incurred prior to the
date hereof, those obligations shall be paid, discharged or performed, as
appropriate, by Assignor.
[SIGNATURES ON FOLLOWING PAGE]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment as of the date and
year written below.

            ASSIGNOR:

MIMEDX, INC.
      By:   /s/ John C. Thomas, Jr.         Name:   John C. Thomas, Jr.       
Title:   Secretary     

            ASSIGNEE:

MIMEDX GROUP, INC.
      By:   /s/ John C. Thomas, Jr.         Name:   John C. Thomas, Jr.       
Title:   Secretary     

STEVE GORLIN (“Executive” under the Employment Agreement) joins herein to
indicate his consent to the assignment and assumption of the Employment
Agreement, agrees to look solely to Assignee for performance of all obligations
of Assignor arising under the Employment Agreement after the date of this
Assignment, agrees that the Employment Agreement remains in full force and
effect, and agrees to continue to be fully bound by its terms.

          /s/ Steve Gorlin           STEVE GORLIN    
 
       
Date:
  6/20/08    
 
       

 

 